Case 1:17-cv-10432-DJC Document 52 Filed 12/17/18 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,
    Plaintiff,                                       Civil Action No.: 17-10432-DJC

VS.

THE WOODS HOLE, MARTHA’S
VINEYARD AND NANTUCKET
STEAMSHIP AUTHORITY,
     Defendant.


   DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION IN LIMINE
          TO PRECLUDE EVIDENCE OF PRIOR INCIDENTS
              ON CUMULATIVE GROUNDS (F.R.E. 403)

       Now comes the Defendant, the Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority (the “Steamship Authority”), in the above-entitled action, by and

through its counsel of record, Clinton & Muzyka, P.C., and hereby submits its

Memorandum in Support of Motion In Limine to Preclude Evidence of Prior Incidents

on Cumulative Grounds (F.R.E. 403).

                                   INTRODUCTION

       Plaintiff alleges that on September 30, 2016 she broke her right middle and ring

fingers when she place them between the hinge side jamb and door of the woman’s

bathroom. Plaintiff seeks to admit evidence of other incidents on this vessel to show

notice and opportunity to cure. Plaintiff should not be allowed to do this because the

prior incidents are irrelevant under F.R.E. 401 and will be unfairly prejudicial and
    Case 1:17-cv-10432-DJC Document 52 Filed 12/17/18 Page 2 of 4


                                                  2
confusing even if relevant under F.R.E. 403. Accordingly, Defendant has moved to

exclude this evidence on relevance grounds. 1

         In the alternative, and if the Court is going to admit evidence of other incidents,

Defendant moves to exclude this evidence on the grounds that it will be a needless

presentation of cumulative evidence pursuant to F.R.E. 403. Plaintiff, indeed, seeks to

present nineteen [19] mini trials in support of her claim that Defendant had notice and

the opportunity to cure the alleged “hazard” that caused her injury. Such a cumulative

presentation is unnecessary when a single prior incident will suffice to show notice. Of

the 19 prior incidents identified, only a single event involved a passenger who claimed

to have suffered a finger injury involving the actual door installed. This is the only

incident worth presenting to show notice, and all other events will be a waste of time

and cumulative. Accordingly, and if the Court is going to deny Defendant’s Motion to

Exclude Evidence of Prior Incidents on relevance and hearsay grounds, then evidence

of incidents should be properly limited in accordance with F.R.E. 403.

                                              FACTS

         For purposes of brevity, Defendant incorporates herein by reference the facts set

forth in its Memorandum in Support of Motion in Limine to Preclude Evidence on

Relevance Grounds of even date herewith.

         As set forth in detail therein, the only incident involving a passenger injury

utilizing the woman’s head door an occurred on June 29, 2012. See Exhibit 1 to

Memorandum in Support of Motion in Limine to Preclude Evidence on Relevance




1
 See Motion In Limine to Preclude Evidence of Prior Incidents on Relevance Grounds of even date
herewith.
Case 1:17-cv-10432-DJC Document 52 Filed 12/17/18 Page 3 of 4


                                             3
Grounds. A summary of the other incidents are likewise described in said

Memorandum.

                                      ARGUMENT

       Rule 403 affords the District Court discretion to exclude evidence on the

grounds that it will be a needless presentation of cumulative evidence.

“Evidence is cumulative if repetitive, and if ‘the small increment of probability it adds

may not warrant the time spent in introducing it.’” Elwood v. Pina, 815 F.2d 173, 178

(1st Cir. 1987) (quoting 1 Weinstein's Evidence ¶ 401[07] at 401–47–48 (1985)).

       Here, the only probative value of prior incidents is to show that the Defendant

had the notice and opportunity to cure a hazard or defect of the vessel that caused the

Plaintiff’s injury. As argued at length in Defendant’s Memorandum in Support of

Motion in Limine to Preclude Evidence on Relevance Grounds, there are no prior

incidents that would have placed Defendant on such notice.

       If, however, the Court is to disagree with Defendant’s position on this point, any

evidence of prior incidents should be precluded on account that the presentation will be

needlessly cumulative. First, the Plaintiff seeks to present nineteen prior incidents, all

of which save one [1] involve the door at issue. It will be needlessly repetitive to

submit evidence ad infinitum about past events that have no probative value to the case.

       Further, evidence about the prior incident (or any other incident) should likewise

be limited. Defendant is not on trial for past events and this exercise should not be

expanded to a full trial on such past events. The incident report, and nothing further, is

sufficient to show notice to Defendant. Bringing further evidence about such past
Case 1:17-cv-10432-DJC Document 52 Filed 12/17/18 Page 4 of 4


                                            4
events will serve no legitimate end and such evidence and testimony should accordingly

be excluded as unnecessary.

       WHEREFORE, Defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority, prays that this Honorable Court grant the foregoing Motion and

Exclude Evidence of Prior Incidents as Needlessly Cumulative.



                                                       Respectfully submitted,

                                                       By its attorney,
                                                       CLINTON & MUZYKA, P.C.

                                                       /s/ Olaf Aprans
                                                       ________________
                                                       Thomas J. Muzyka
                                                       BBO NO: 365540
                                                       Olaf Aprans
                                                       BBO NO: 670434
                                                       88 Black Falcon Avenue
                                                       Suite 200
                                                       Boston, MA 02210
                                                       (617) 723-9165
                                                       Fax#: (617) 720-3489
                                                       Email: oaprans@clinmuzyka.com




                           CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed
through the ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to
those indicated as non registered participants on December 17, 2018.


                                                “/s/ Olaf Aprans”
                                                Olaf Aprans
